DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's arguments, filed 10/27/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/27/2021.
Applicants have amended claims 1, 6, and 11.
Claims 2-3, 7-8, and 12-13 are presented as previously filed.
Applicants have canceled claims 5, 10 and 15.
Applicants have previously canceled claims 4, 9, and 14. 
Claims 1-3, 6-8, and 11-13 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections - Newly Applied Necessitated by Applicants Amendments
Claims 1, 6, and 11 are objected to because of the following informalities:
Claim 1, line 3 should read --in a wearable device--
Claim 1, line 4 should read --motion of a subject--
Claim 6, line 7 should read --in a wearable device--
Claim 6, line 8 should read --motion of a subject--
Claim 11, line 5 should read --in a wearable device--
Claim 11, line 6 should read --motion of a subject--
Claim Rejections - 35 USC § 103 – Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the 
Claims 1-3, 6-8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. (Pat. No. US 9,943,267), in view of Anguis et al. ("Cardiovascular Disease and Sleep Apnea ... "), (cited in the IDS filed 11/02/2018), hereinafter referred to as Anguis, Hickey et al. ("The effect of vascular changes on the photoplethysmographic ... "), hereinafter referred to as Hickey, Ali Shoeb (Pat. No. US 10,004,427), hereinafter referred to as Shoeb, and Fleming et al. (“A Comparison of Signal Processing Techniques for the Extraction of Breathing Rate …”), hereinafter referred to as Fleming.
Regarding Claim 1, Ferber discloses a processor-implemented method for extracting breathing patterns from photoplethysmogram (PPG) signals (Abstract, "systems and methods for non-invasive respiratory rate measurement... including an energy transmitter"), the method comprising: 
obtaining, from an accelerometer sensor embodied in the wearable device (col. 12, lines 55-59, "the blood metrics measurement apparatus may comprise a motion sensor (e.g., an accelerometer"), an accelerometer signal indicative of motion of the subject (col. 16, lines 20-21, “motion measurement (e.g., a measurement by an accelerometer)…”): 
computing, via one or more hardware processors, mean and standard deviation values 
performing, via the one or more hardware processors, based on the determination, one of: 
discarding the PPG signals captured from the wearable device upon determination of the subject to be in motion (col. 16, lines 10-13, "the degree of discount may be based, for example, on information from an accelerometer"), and 
generating a plurality of filter coefficients upon determination of the subject to be in rest position (col. 2, lines 19-24, “system may further comprise a motion detector to measure a level of motion … discount a measurement of the composite signal when the level of motion exceeds the threshold”, therefore if the level of motion does not exceed a threshold, then the respiratory rate processing module proceeds with defining filter specifications and determining filter parameters (Fig. 15B)): 
designing, via the one or more hardware processors (Fig. 14, element 1206, "respiratory rate calculation system"), a filter for extracting the breathing patterns from the PPG signals (Fig. 14, element 1448, "pre-processing rules"), wherein designing the filter comprises: 
defining filter specifications for extraction of a breathing pattern from the PPG signals (Col. 39, lines 55-57, "the signal may be filtered to remove corrupting noise, as well as enhance a strength of the signal"), wherein the filter specifications comprises 
generating, using the filter comprising the plurality of filter coefficients, filtered PPG signals (Fig. 15B) by removing DC component from the PPG signals (Col. 23, lines 54-56, "low frequency or DC level noise maybe eliminated using high pass filters” and Fig. 15B, element 1528, "apply low pass filter") obtained from the wearable device configured to be worn by the subject via the one or more hardware processors (Fig 15B, element 1522, "obtain a multichannel signal” and Col. 46, lines 18-21, "respiratory rate calculation system obtains a multichannel signal... obtained from a blood metrics measurement apparatus worn on the wrist of a user"), the filtered PPG signals indicative of the breathing pattern of the subject (Fig. 15B, element 1532 and Col. 46, lines 43-46, "the respiratory rate calculation system outputs a filtered signal"); and 
analyzing, via the one or more hardware processors, the filtered PPG signal in frequency domain, by computing Fourier Transform (FFT) and obtaining power spectrum (Fig. 14, element 1456, "Spectrum Rules", and col. 42, lines 59-60, "spectrum 
However, Ferber does not explicitly disclose wherein the filter specifications comprise an Infinite Impulse response (IR) Butter-worth band-pass filter of order 4.
Anguis teaches of methods and systems for collecting PPG signals from a wearable device and processing the PPG signals (Abstract). Anguis teaches on pg. 516, left col. in Fig. 5 of a pre-processing stage. The pre-processing stage implements a Butterworth 4th order IIR filter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-processing filter disclosed by Ferber to include an IIR 4th order Butterworth filter. Using a 4th order Butterworth filter would benefit from the predictable results of reducing noise and baseline drift of PPG signals, as taught by Anguis (pg. 516, left col.). 
Modified Ferber does not explicitly disclose generating a transfer function associated with the filter specifications, and computing a plurality of filter coefficients using filtfiIt function for allowing filtering of the PPG signals, wherein the filtfilt function performs zero-phase digital filtering by processing an input data in both the forward and reverse directions.
Hickey teaches of a method and system of filtering PPG signals to obtain biological data (Abstract and Fig. 2). Hickey teaches on pg. 430 in section 2.3 "Data analysis" of using the filtfilt in order to perform zero-phase digital filtering of the signals, wherein the function computes filter coefficients and a transfer function is the input for the function in Matlab. Hickey further teaches that the Matlab function filtfilt achieves the processing by performing zero-phase digital filtering of all the signals in both the forward and reverse directions. It would have been obvious to one of ordinary skiII in the art before the effective filing date of the claimed invention to modify the filters disclosed by Ferber to include generating filter coefficients and using zero-phase filtering to filter the PPG signals. Processing the input PPG data would allow for the AC signals to be filtered in both the forward and reverse direction, allowing for accurate PPG results (pg. 420, section 2.3).
Modified Ferber does not explicitly disclose detecting, via the one or more hardware processors, anomalous behavior in stress-bearing capability of body of the subject based on the calculated breathing rate, to identify signs of cardiopulmonary disorders at an earliest stage, in the subject, wherein the cardiopulmonary disorders include fatigue during physically intensive spells, palpitation and dyspnea.
Shoeb teaches a method of determining respiration rate by capturing PPG signals, filtering the raw PPG signals, and performing an FFT to obtain the signal in the frequency domain (Abstract, and Fig. 7). Shoeb teaches that a band-pass filter may remove the DC component from the PPG signal with cut off frequencies from 0.35-3 Hz, with other cut off frequencies available for use (col. 16, lines 15-24). Shoeb further teaches that once a respiration rate from a PPG signal is obtained, an output notification is provided (Fig. 6, elements 610 and 612, and col. 18, lines 33-37). Shoeb further teaches that the output notification can provide an alert to the user of the presence of symptoms indicative of the user 
However, modified Ferber does not explicitly disclose that the cut-off frequency of 0.2-1 Hz relates to a slow breathing rate of 12-15 Breaths per Minute (BrPM) up to fast breathing rate of 50-55 BrPM.
Fleming teaches that an adult breathing rate of 0.08 and 0.7 Hz is 4.8-42 breaths per minute (pg. 234, right col., para. 3). Further, one of ordinary skill would know Hertz and breaths per second are inversely related. One of ordinary skill would know that 0.2 Hz is equal to 12 
Regarding Claim 2, modified Ferber discloses the method as claimed in claim 1, further comprising: obtaining, in real time, raw PPG signals from the wearable device configured to be worn by the subject (Fig. 2, element 102, "Blood metrics measurement apparatus" and Fig. 15A, element 1502, "obtain a multichannel signal associated with a user" and col. 45, Iines 37-39, "the signal may be obtained from a blood metrics measurement apparatus worn on the wrist of the user"); and pre-processing the raw PPG signals to obtain the PPG signals associated with a window size and a sampling frequency suitable for the breathing pattern extraction (Fig.15A, element 1504, "pre-processing the multichannel signal" and col. 45, Iines 40-44, "the respiratory rate system pre-processes (e.g., filters) the multichannel signals").
Regarding Claim 3, modified Ferber discloses the method as claimed in claim 2, wherein the window size is around 10 seconds (col. 39, lines 59-64, "the signal may need to be measured over longer durations before a respiratory rate can be determined. For example, a 30 second window may be used over a PPG window, sampled upwards of 50 Hz". A 50 Hz sampling rate would be 0.02 seconds, therefore the window can range from 0.02 seconds to 30 seconds).
Regarding Claim 6, Ferber discloses a system for extracting breathing patterns from photoplethysmogram PPG signals (Abstract, "systems and methods for non-invasive respiratory rate measurement ... including an energy transmitter"), the system comprising:
one or more memories (Fig. 8, element 804, "memory system"); and

obtain, from an accelerometer sensor embodied in the wearable device (col. 12, lines 55-59, "the blood metrics measurement apparatus may comprise a motion sensor (e.g., an accelerometer"), an accelerometer signal indicative of motion of the subject (col. 16, lines 20-21, “motion measurement (e.g., a measurement by an accelerometer)…”): 
compute, mean and standard deviation values of the accelerometer signal to determine whether the subject is in motion (col. 12, lines 55-59, “the motion sensor may be coupled to the analyzer 202”, col. 15, lines 65-67 and col. 16, lines 1-16, "analysis of the signals from the receiver may identify abnormal measurements. For example, each of the measurements may be compared to a predetermined value ... information may be from an accelerometer"); and
perform, based on the determination, one of:
discard the PPG signals captured from the wearable device upon determination of the subject to be in motion (col. 16, lines 10-13, "the degree of discount may be based, for example, on information from an accelerometer"), and 
generate the plurality of filter coefficients upon determination of the subject to be in rest position (col. 2, lines 19-24, “system may further comprise a 
design a filter for extracting the breathing patterns from the PPG signals (Fig. 14, element 1448, "pre-processing rules"), wherein designing the filter comprises:
defining filter specifications for extraction of a breathing pattern from the PPG signals (Col. 39, lines 55-57, "the signal may be filtered to remove corrupting noise, as well as enhance a strength of the signal"), wherein the filter specifications comprises a type, an order, and a cut-off frequency of the filter (Fig. 15B, element 15326, "determine filter parameters" and Col. 40, lines 15-18, "the classifier may be applied to determine filter parameters for filtering during pre-processing (e.g., using low pass, high pass, or other filters)”), and wherein the filter specifications for the extraction of the breathing pattern comprises the cut-off frequency of 0.2-1 Hz (Col. 40, lines4-5, "the high pass filter may have a narrow transition band (0.05 Hz)" and Col. 39, lines65-66, "the respiration signal may include information less than 1 Hz, and it can be decimated up to 2 Hz", therefore a filter cut-off frequency may range from 0.05 Hz - 2 Hz), 
generate, using the filter comprising the plurality of filter coefficients, filtered PPG signals (Fig. 15B) by removing DC component from the PPG signals (Col. 23, lines 54-56, "low frequency or DC level noise maybe eliminated using high pass filters” and 
analyze, via the one or more hardware processors, the filtered PPG signal in frequency domain, by computing Fourier Transform (FFT) and obtaining power spectrum (Fig. 14, element 1456, "Spectrum Rules", and col. 42, lines 59-60, "spectrum rules define functions for extracting a spectrum of a signal"), wherein from the power spectrum, a highest isolated peak is taken as breathing frequency and is used to calculate the breathing rate in BrPM (Fig. 23, from the spectrum analysis, the respiration rate can be seen, and col. 43, lines 22-26, "spectrum module may be configured to execute the spectrum rules to extract a respiratory rate of a signal", wherein the rate can be in breaths per minute.). 
However, Ferber does not explicitly disclose wherein the filter specifications comprise an Infinite Impulse response (IR) Butter-worth band-pass filter of order 4.
Anguis teaches of methods and systems for collecting PPG signals from a wearable device and processing the PPG signals (Abstract). Anguis teaches on pg. 516, left col. in Fig. 5 of a pre-processing stage. The pre-processing stage implements a Butterworth 4th order IIR filter. It would have been obvious to one of ordinary skill in the art before the effective filing date of th order Butterworth filter. Using a 4th order Butterworth filter would benefit from the predictable results of reducing noise and baseline drift of PPG signals, as taught by Anguis (pg. 516, left col.). 
Modified Ferber does not explicitly disclose generating a transfer function associated with the filter specifications, and computing a plurality of filter coefficients using filtfiIt function for allowing filtering of the PPG signals, wherein the filtfilt function performs zero-phase digital filtering by processing an input data in both the forward and reverse directions.
Hickey teaches of a method and system of filtering PPG signals to obtain biological data (Abstract and Fig. 2). Hickey teaches on pg. 430 in section 2.3 "Data analysis" of using the Matlab function filtfilt in order to perform zero-phase digital filtering of the signals, wherein the function computes filter coefficients and a transfer function is the input for the function in Matlab. Hickey further teaches that the Matlab function filtfilt achieves the processing by performing zero-phase digital filtering of all the signals in both the forward and reverse directions. It would have been obvious to one of ordinary skiII in the art before the effective filing date of the claimed invention to modify the filters disclosed by Ferber to include generating filter coefficients and using zero-phase filtering to filter the PPG signals. Processing the input PPG data would allow for the AC signals to be filtered in both the forward and reverse direction, allowing for accurate PPG results (pg. 420, section 2.3).
Modified Ferber does not explicitly disclose detecting, anomalous behavior in stress-bearing capability of body of the subject based on the calculated breathing rate, to identify signs of cardiopulmonary disorders at an earliest stage, in the subject, wherein the 
Shoeb teaches a method of determining respiration rate by capturing PPG signals, filtering the raw PPG signals, and performing an FFT to obtain the signal in the frequency domain (Abstract, and Fig. 7). Shoeb teaches that a band-pass filter may remove the DC component from the PPG signal with cut off frequencies from 0.35-3 Hz, with other cut off frequencies available for use (col. 16, lines 15-24). Shoeb further teaches that once a respiration rate from a PPG signal is obtained, an output notification is provided (Fig. 6, elements 610 and 612, and col. 18, lines 33-37). Shoeb further teaches that the output notification can provide an alert to the user of the presence of symptoms indicative of the user potentially have a respiratory condition, for example by obtaining additional sensor information, such as a user’s activity level (whether the user has been running or sedentary while the PPG signal was collected) (col. 18, lines 43-54). Shoeb further teaches a trend of respiration rates, physiological parameters, and non-physiological parameters can be measured and stored over a period of time (minutes, hours, or days) to determine if a patient is suffering from a potential respiratory illness, and notify a user of the potential respiratory illness (col. 18, lines 54-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware processors disclosed by modified Ferber to additionally perform the functions of determining if a patient is suffering from a respiratory illness, based on the extracted respiration rate disclosed by modified Ferber. Shoeb teaches that a PPG signal can be captured and used to estimate a respiration rate from one or more respiratory induced variations in the PPG signal (col. 1, lines 25-29). Shoeb further teaches 
However, modified Ferber does not explicitly disclose that the cut-off frequency of 0.2-1 Hz relates to a slow breathing rate of 12-15 Breaths per Minute (BrPM) up to fast breathing rate of 50-55 BrPM.
Fleming teaches that an adult breathing rate of 0.08 and 0.7 Hz is 4.8-42 breaths per minute (pg. 234, right col., para. 3). Further, one of ordinary skill would know Hertz and breaths per second are inversely related. One of ordinary skill would know that 0.2 Hz is equal to 12 beats per minute, or breaths per minute, and that 1 Hz is 60 beats per minute, or breaths per minute. Therefore, one of ordinary skill would know that the cut-off frequency of 0.2-1 Hz disclosed by modified Ferber would include breathing rates of 12-55 BrPM. 
Regarding Claim 7, modified Ferber discloses the system as claimed in claim 6, wherein the one or more hardware processors are further configured by the instructions to: obtain, in real time, raw PPG signals from the wearable device configured to be worn by the subject (Fig. 2, element 102, "Blood metrics measurement apparatus" and Fig. 15A, element 1502, "obtain a multichannel signal associated with a user" and col. 45, Iines 37-39, "the signal may be obtained from a blood metrics measurement apparatus worn on the wrist of the user"); and pre-processing the raw PPG signals to obtain the PPG signals associated with a window size and a sampling frequency suitable for the breathing pattern extraction (Fig.15A, element 1504, "pre-processing the multichannel signal" and col. 45, Iines 40-44, "the respiratory rate system pre-
Regarding Claim 8, modified Ferber discloses the system as claimed in claim 7, wherein the window size is around 10 seconds (col. 39, lines 59-64, "the signal may need to be measured over longer durations before a respiratory rate can be determined. For example, a 30 second window may be used over a PPG window, sampled upwards of 50 Hz". A 50 Hz sampling rate would be 0.02 seconds, therefore the window can range from 0.02 seconds to 30 seconds).
Regarding Claim 11, Ferber discloses one or more non-transitory machine readable information storage mediums (Fig. 8, element 804, "memory system") comprising one or more instructions which when executed by one or more hardware processors causes the one or more hardware processor to perform a method for extracting breathing patterns from photoplethysmogram PPG signals (Col. 22, lines 58-62, "memory system and storage system comprise computer readable media which may store instructions or programs that are executable by a computer processor"), said method comprising:
obtaining, from an accelerometer sensor embodied in the wearable device (col. 12, lines 55-59, "the blood metrics measurement apparatus may comprise a motion sensor (e.g., an accelerometer"), an accelerometer signal indicative of motion of the subject (col. 16, lines 20-21, “motion measurement (e.g., a measurement by an accelerometer)…”);
 computing, mean and standard deviation values of the accelerometer signal to determine whether the subject is in motion (col. 12, lines 55-59, “the motion sensor may be coupled to the analyzer 202”, col. 15, lines 65-67 and col. 16, lines 1-16, "analysis of the signals from the receiver may identify abnormal measurements. For example, each of the measurements may be compared to a predetermined value ... information may be from an 
performing, based on the determination, one of:
discarding the PPG signals captured from the wearable device upon determination of the subject to be in motion (col. 16, lines 10-13, "the degree of discount may be based, for example, on information from an accelerometer"), and
generating the plurality of filter coefficients upon determination of the subject to be in rest position (col. 2, lines 19-24, “system may further comprise a motion detector to measure a level of motion … discount a measurement of the composite signal when the level of motion exceeds the threshold”, therefore if the level of motion does not exceed a threshold, then the respiratory rate processing module proceeds with defining filter specifications and determining filter parameters (Fig. 15B));
designing, via the one or more hardware processors (Fig. 14, element 1206, "respiratory rate calculation system"), a filter for extracting the breathing patterns from the PPG signals (Fig. 14, element 1448, "pre-processing rules"), wherein designing the filter comprises: 
defining filter specifications for extraction of a breathing pattern from the PPG signals (Col. 39, lines 55-57, "the signal may be filtered to remove corrupting noise, as well as enhance a strength of the signal"), wherein the filter specifications comprises a type, an order, and a cut-off frequency of the filter (Fig. 15B, element 15326, "determine filter parameters" and Col. 40, lines 15-18, "the classifier may be applied to determine filter parameters for filtering during pre-processing (e.g., using low pass, high pass, or other filters)”), and wherein the filter specifications for the extraction of the breathing pattern comprises the cut-off frequency of 0.2-1 Hz (Col. 40, lines4-5, 
generating, using the filter comprising the plurality of filter coefficients, filtered PPG signals (Fig. 15B) by removing DC component from the PPG signals (Col. 23, lines 54-56, "low frequency or DC level noise maybe eliminated using high pass filters” and Fig. 15B, element 1528, "apply low pass filter") obtained from the wearable device configured to be worn by the subject via the one or more hardware processors (Fig 15B, element 1522, "obtain a multichannel signal” and Col. 46, lines 18-21, "respiratory rate calculation system obtains a multichannel signal... obtained from a blood metrics measurement apparatus worn on the wrist of a user"), the filtered PPG signals indicative of the breathing pattern of the subject (Fig. 15B, element 1532 and Col. 46, lines 43-46, "the respiratory rate calculation system outputs a filtered signal"); and 
analyzing, via the one or more hardware processors, the filtered PPG signal in frequency domain, by computing Fourier Transform (FFT) and obtaining power spectrum (Fig. 14, element 1456, "Spectrum Rules", and col. 42, lines 59-60, "spectrum rules define functions for extracting a spectrum of a signal"), wherein from the power spectrum, a highest isolated peak is taken as breathing frequency and is used to calculate the breathing rate in BrPM (Fig. 23, from the spectrum analysis, the respiration rate can be seen, and col. 43, lines 22-26, "spectrum module may be configured to execute the spectrum rules to extract a respiratory rate of a signal", wherein the rate 
However, Ferber does not explicitly disclose wherein the filter specifications comprise an Infinite Impulse response (IR) Butter-worth band-pass filter of order 4.
Anguis teaches of methods and systems for collecting PPG signals from a wearable device and processing the PPG signals (Abstract). Anguis teaches on pg. 516, left col. in Fig. 5 of a pre-processing stage. The pre-processing stage implements a Butterworth 4th order IIR filter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-processing filter disclosed by Ferber to include an IIR 4th order Butterworth filter. Using a 4th order Butterworth filter would benefit from the predictable results of reducing noise and baseline drift of PPG signals, as taught by Anguis (pg. 516, left col.). 
Modified Ferber does not explicitly disclose generating a transfer function associated with the filter specifications, and computing a plurality of filter coefficients using filtfiIt function for allowing filtering of the PPG signals, wherein the filtfilt function performs zero-phase digital filtering by processing an input data in both the forward and reverse directions.
Hickey teaches of a method and system of filtering PPG signals to obtain biological data (Abstract and Fig. 2). Hickey teaches on pg. 430 in section 2.3 "Data analysis" of using the Matlab function filtfilt in order to perform zero-phase digital filtering of the signals, wherein the function computes filter coefficients and a transfer function is the input for the function in Matlab. Hickey further teaches that the Matlab function filtfilt achieves the processing by performing zero-phase digital filtering of all the signals in both the forward and reverse directions. It would have been obvious to one of ordinary skiII in the art before the effective 
Modified Ferber does not explicitly disclose detecting, via the one or more hardware processors, anomalous behavior in stress-bearing capability of body of the subject based on the calculated breathing rate, to identify signs of cardiopulmonary disorders at an earliest stage, in the subject, wherein the cardiopulmonary disorders include fatigue during physically intensive spells, palpitation and dyspnea.
Shoeb teaches a method of determining respiration rate by capturing PPG signals, filtering the raw PPG signals, and performing an FFT to obtain the signal in the frequency domain (Abstract, and Fig. 7). Shoeb teaches that a band-pass filter may remove the DC component from the PPG signal with cut off frequencies from 0.35-3 Hz, with other cut off frequencies available for use (col. 16, lines 15-24). Shoeb further teaches that once a respiration rate from a PPG signal is obtained, an output notification is provided (Fig. 6, elements 610 and 612, and col. 18, lines 33-37). Shoeb further teaches that the output notification can provide an alert to the user of the presence of symptoms indicative of the user potentially have a respiratory condition, for example by obtaining additional sensor information, such as a user’s activity level (whether the user has been running or sedentary while the PPG signal was collected) (col. 18, lines 43-54). Shoeb further teaches a trend of respiration rates, physiological parameters, and non-physiological parameters can be measured and stored over a period of time (minutes, hours, or days) to determine if a patient is suffering 
However, modified Ferber does not explicitly disclose that the cut-off frequency of 0.2-1 Hz relates to a slow breathing rate of 12-15 Breaths per Minute (BrPM) up to fast breathing rate of 50-55 BrPM.
Fleming teaches that an adult breathing rate of 0.08 and 0.7 Hz is 4.8-42 breaths per minute (pg. 234, right col., para. 3). Further, one of ordinary skill would know Hertz and breaths per second are inversely related. One of ordinary skill would know that 0.2 Hz is equal to 12 beats per minute, or breaths per minute, and that 1 Hz is 60 beats per minute, or breaths per minute. Therefore, one of ordinary skill would know that the cut-off frequency of 0.2-1 Hz disclosed by modified Ferber would include breathing rates of 12-55 BrPM. 
Regarding Claim 12, modified Ferber discloses the one or more non-transitory machine readable information storage mediums of claim 11, further comprising: obtaining, in real time, 
Regarding Claim 13, modified Ferber discloses the one or more non-transitory machine readable information storage mediums of claim 12, wherein the window size is around 10 seconds (col. 39, lines59-64, "the signal may need to be measured over longer durations before a respiratory rate can be determined. For example, a 30 second window may be used over a PPG window, sampled upwards of 50 Hz". A 50 Hz sampling rate would be 0.02 seconds, therefore the window can range from 0.02 seconds to 30 seconds).
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Applicants have argued on pages 10-13 of Remarks filed 10/27/2021 that the present application discloses a method for breathing pattern extraction from PPG signals, wherein the filter specifications for the extraction of the breathing pattern comprises Infinite Impulse response (IIR) Butter-worth band-pass filter of order 4, with cut-off frequency of 0.2-1 Hz to include both slow breathing rates of 12-15 BrPM as well as fast breathing rates of 50-55 BrPM, 
The Examiner respectfully disagrees. As cited above, Ferber discloses  in Col. 39, lines 65-66 that the a frequency range of interest can include values from 0.2-1 Hz. One of ordinary skill would know that 0.2-1 Hz relates both slow and fast breathing rates that would be within the range of 12-60 breaths per minute, as described by Fleming. Further, Anguis teaches of a pre-processing stage with a Butterworth 4th order filter. Anguis teaches that the Butterworth 4th order filter reduces noise and baseline drift of the PPG signals (pg. 516, left col.). Therefore, one of ordinary skill would have seen the benefit of explicitly using a Butterworth 4th order filter. Further, Hickey teaches of using a Matlab function, filtfilt, to perform zero-phase digital filtering to obtained filter coefficients. Hickey teaches that processing the input PPG data would allow for the AC signals to be filtered in both the forward and reverse direction, allowing for accurate PPG results (pg. 420, section 2.3). 
Therefore, in view of what the prior art teaches, one of ordinary skill would have recognized the benefits of using a Butterworth 4th order filter with generated filter coefficients using filtfilt in order to achieve a filtered PPG signal within the range of 0.2-1 Hz. Further, one of ordinary skill would know that 0.2-1 Hz would include both slow and fast breathing rates that range from 12-60 breaths per minute.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791